933 F.2d 1001Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Johnnie LLOYD, Petitioner.
No. 91-8023.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 23, 1991.

On Petition for Writ of Mandamus.
Johnnie Lloyd, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Johnnie Lloyd brought this mandamus petition seeking to have this Court prohibit his trial for living on government land and prohibit his imprisonment.  Mandamus relief cannot be used as a substitute for appeal.    See In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  If and when Lloyd is convicted of an offense he may then appeal that conviction.  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We also deny Lloyd's motion for an emergency injunction to allow him to live on government land until his civil suit is resolved.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.